SECOND LOAN MODIFICATION AGREEMENT




This Second Loan Modification Agreement (this “Loan Modification Agreement”) is
entered into as of June 12, 2012, by and between SILICON VALLEY BANK, a
California corporation with a loan production office located at 275 Grove
Street, Suite 2-200, Newton, Massachusetts 02466 (“Bank”), and GLOWPOINT, INC.,
a Delaware corporation, and GP COMMUNICATIONS, LLC, a Delaware limited liability
company, each with offices located at 430 Mountain Avenue, Suite 301, Murray
Hill, New Jersey 07974 (individually and collectively, jointly and severally,
the “Borrower”).




1.

DESCRIPTION OF EXISTING INDEBTEDNESS AND OBLIGATIONS. Among other indebtedness
and obligations which may be owing by Borrower to Bank, Borrower is indebted to
Bank pursuant to a loan arrangement dated as of June 16, 2010, evidenced by,
among other documents, a certain Loan and Security Agreement dated as of June
16, 2010, between Borrower and Bank, as amended by that certain First Loan
Modification Agreement, dated as of April 28, 2011 (as amended, the “Loan
Agreement”).  Capitalized terms used but not otherwise defined herein shall have
the same meaning as in the Loan Agreement.




2.

DESCRIPTION OF COLLATERAL.  Repayment of the Obligations is secured by the
Collateral as described in the Loan Agreement and in certain Intellectual
Property Security Agreements executed by Borrower in favor of Bank each dated as
of June 16, 2010 (singly and collectively, the “IP Agreement”, and together with
any other collateral security granted to Bank, the “Security Documents”).




Hereinafter, the Security Documents, together with all other documents
evidencing or securing the Obligations shall be referred to as the “Existing
Loan Documents”.




3.

DESCRIPTION OF CHANGE IN TERMS.




A.

Modifications to Loan Agreement.




1

The Loan Agreement shall be amended by deleting Sections 2.1.2, 2.1.3 and 2.1.4
thereof.




2

The Loan Agreement shall be amended by deleting the following text appearing as
Section 2.2 thereof:




“2.2

Overadvances.  If, at any time, the sum of (a) the outstanding principal amount
of any Advances (including any amounts used for Cash Management Services); plus
(b) the face amount of any outstanding Letters of Credit (including drawn but
unreimbursed Letters of Credit and any Letter of Credit Reserve); plus (c) the
FX Reduction Amount exceeds the lesser of either the Revolving Line or the
Borrowing Base (such excess amount being an “Overadvance”), Borrower shall
immediately pay to Bank in cash such Overadvance.  Without limiting Borrower’s
obligation to repay Bank any amount of the Overadvance, Borrower agrees to pay
Bank interest on the outstanding amount of any Overadvance, on demand, at the
Default Rate.”




and inserting in lieu thereof the following:




“2.2

Overadvances.  If, at any time the outstanding principal amount of any Advances
exceeds the lesser of either the Revolving Line or the Borrowing Base (such
excess amount being an “Overadvance”), Borrower shall immediately pay to Bank in
cash such Overadvance.  Without limiting Borrower’s obligation to repay Bank any
amount of the Overadvance, Borrower agrees to pay Bank interest on the
outstanding amount of any Overadvance, on demand, at the Default Rate.”




3

The Loan Agreement shall be amended by deleting the following text appearing as
Section 2.3(a) thereof:




“(a)

Interest Rate; Advances.  Subject to Section 2.3(b), the principal amount
outstanding under the Revolving Line shall accrue interest at a floating per
annum rate equal to the Prime Rate plus two percentage points (2.00%), which
interest shall be payable monthly, in arrears, in accordance with Section 2.3(f)
below.”




and inserting in lieu thereof the following:




“(a)

Interest Rate; Advances.  Subject to Section 2.3(b), the principal amount
outstanding under the Revolving Line shall accrue interest at a floating per
annum rate equal to the Prime Rate plus one and one-quarter percentage points
(1.25%), which interest shall be payable monthly, in arrears, in accordance with
Section 2.3(f) below.”




4

The Loan Agreement shall be amended by deleting the following text appearing as
Sections 2.3 (f), (g) and (h) thereof:




“(f)

Minimum Monthly Interest.  In the event the aggregate amount of interest earned
by Bank in any month (exclusive of any collateral monitoring fees, unused line
fees, or any other fees and charges hereunder) is less than Three Thousand Seven
Hundred Fifty Dollars ($3,750) (the “Minimum Monthly Interest”), Borrower shall
pay Bank an amount, payable on the last day of such month, in an amount equal to
the (i) Minimum Monthly Interest minus (ii) the aggregate amount of all interest
earned by Bank (exclusive of any collateral monitoring fees, unused line fees,
or any other fees and charges hereunder) in such month.




(g)

Interest Payment Date.  Unless otherwise provided, interest is payable monthly
on the last calendar day of each month.  




(h)

Payment; Interest Computation; Float Charge.  Interest is payable monthly on the
last calendar day of each month.  In computing interest on the Obligations, all
Payments received after 12:00 noon Eastern time on any day shall be deemed
received on the next Business Day.  Bank shall not, however, be required to
credit Borrower’s account for the amount of any item of payment which is
unsatisfactory to Bank in its good faith business judgment, and Bank may charge
Borrower’s Designated Deposit Account for the amount of any item of payment
which is returned to Bank unpaid.”




and inserting in lieu thereof the following:




“(f)

Payment; Interest Computation.  Interest is payable monthly on the last calendar
day of each month.  In computing interest on the Obligations, all Payments
received after 12:00 noon Eastern time on any day shall be deemed received on
the next Business Day.  Bank shall not, however, be required to credit
Borrower’s account for the amount of any item of payment which is unsatisfactory
to Bank in its good faith business judgment, and Bank may charge Borrower’s
Designated Deposit Account for the amount of any item of payment which is
returned to Bank unpaid.”




5

The Loan Agreement shall be amended by deleting the following text appearing as
Section 2.4(b) thereof:




“(b)

Letter of Credit Fee.  Bank’s customary fees and expenses for the issuance or
renewal of Letters of Credit, upon the issuance of such Letter of Credit, each
anniversary of the issuance during the term of such Letter of Credit, and upon
the renewal of such Letter of Credit by Bank;”




and inserting in lieu thereof the following:




“(b)

[reserved];”




6

The Loan Agreement shall be amended by deleting the following test appearing as
Section 2.4(d) thereof:




“(d)

Collateral Monitoring Fee.  [intentionally omitted]; and”

and inserting in lieu thereof the following:




“(d)

Unused Revolving Line Facility Fee.  A fee (the “Unused Revolving Line Facility
Fee”), payable monthly, in arrears, on a calendar year basis, in an amount equal
to thirty five-one hundredths percent (0.35%) per annum of the average unused
portion of the Revolving Line.  The unused portion of the Revolving Line, for
purposes of this calculation, shall equal the difference between (x) the
Revolving Line amount (as it may be reduced from time to time) and (y) the
average for the period of the daily closing balance of the Revolving Line
outstanding.  Borrower shall not be entitled to any credit, rebate or repayment
of any Unused Revolving Line Facility Fee previously earned by Bank pursuant to
this Section notwithstanding any termination of the Agreement or the suspension
or termination of Bank’s obligation to make loans and advances hereunder;”




7

The Loan Agreement shall be amended by deleting the following text appearing as
Section 3.4 thereof:




“3.4

Procedures for Borrowing.  




(a)

Advances.  Subject to the prior satisfaction of all other applicable conditions
to the making of an Advance set forth in this Agreement, to obtain an Advance
other than Advances under Sections 2.1.2 or 2.1.4), Borrower shall notify Bank
(which notice shall be irrevocable) by electronic mail or facsimile by 12:00
noon Eastern time on the Funding Date of the Advance.  Together with any such
electronic or facsimile notification, Borrower shall deliver to Bank by
electronic mail or facsimile a completed Transaction Report executed by a
Responsible Officer or his or her designee.  Bank shall credit Advances to the
Designated Deposit Account.  Bank may make Advances under this Agreement based
on instructions from a Responsible Officer or his or her designee or without
instructions if the Advances are necessary to meet Obligations which have become
due.”




and inserting in lieu thereof the following:




“3.4

Procedures for Borrowing; Advances.  Subject to the prior satisfaction of all
other applicable conditions to the making of an Advance set forth in this
Agreement, to obtain an Advance, Borrower shall notify Bank (which notice shall
be irrevocable) by electronic mail or facsimile by 12:00 noon Eastern time on
the Funding Date of the Advance.  Together with any such electronic or facsimile
notification, Borrower shall deliver to Bank by electronic mail or facsimile a
completed Transaction Report executed by a Responsible Officer or his or her
designee.  Bank shall credit Advances to the Designated Deposit Account.  Bank
may make Advances under this Agreement based on instructions from a Responsible
Officer or his or her designee or without instructions if the Advances are
necessary to meet Obligations which have become due.”




8

The Loan Agreement shall be amended by inserting the following text at the end
of Section 4.1 thereof:




“Borrower acknowledges that it previously has entered, and/or may in the future
enter, into Bank Services Agreements with Bank.  Regardless of the terms of any
Bank Services Agreement, Borrower agrees that any amounts Borrower owes Bank
thereunder shall be deemed to be Obligations hereunder and that it is the intent
of Borrower and Bank to have all such Obligations secured by the first priority
perfected security interest in the Collateral granted herein (subject only to
Permitted Liens that expressly have superior priority to Bank’s Lien in this
Agreement).  




If this Agreement is terminated, Bank’s Lien in the Collateral shall continue
until the Obligations (other than inchoate indemnity obligations) are satisfied
in full, and at such time, Bank shall, at Borrower’s sole cost and expense,
terminate its security interest in the Collateral and all rights therein shall
revert to Borrower.  In the event (a) all Obligations (other than inchoate
indemnity obligations), except for Bank Services, are satisfied in full, and (b)
this Agreement is terminated, Bank shall terminate the security interest granted
herein upon Borrower providing cash collateral acceptable to Bank in its good
faith business judgment for Bank Services, if any.  In the event such Bank
Services consist of  outstanding letters of credit, Borrower shall provide to
Bank cash collateral in an amount equal to 105% (110% for letters of credit is
denominated in a currency other than Dollars), of the Dollar Equivalent of the
face amount of all such letters of credit plus all interest, fees, and costs due
or to become due in connection therewith (as estimated by Bank in its good faith
business judgment), to secure all of the Obligations relating  to such  letters
of credit.




9

The loan Agreement shall be amended by deleting the following text appearing in
Section 4.2 thereof:




“If this Agreement is terminated, Bank’s Lien in the Collateral shall continue
until the Obligations (other than inchoate indemnity obligations) are repaid in
full in cash.  Upon payment in full in cash of the Obligations and at such time
as Bank’s obligation to make Credit Extensions has terminated, Bank shall, at
Borrower’s sole cost and expense, release its Liens in the Collateral and all
rights therein shall revert to Borrower.”




10

The Loan Agreement shall be amended by deleting the following text appearing as
Section 6.6 thereof:




“6.6

Access to Collateral; Books and Records.  In addition to the Initial Audit, at
reasonable times, on three (3) Business Days’ notice (provided no notice is
required if an Event of Default has occurred and is continuing), Bank, or its
agents, shall have the right, on a semi-annual basis (or more frequently as
conditions warrant, as determined by Bank, in its sole discretion), to inspect
the Collateral and the right to audit and copy Borrower’s Books.  The foregoing
inspections and audits shall be at Borrower’s expense, and the charge therefor
shall be $850 per day (or such higher amount as shall represent Bank’s
then-current standard charge for the same), plus reasonable out-of-pocket
expenses.  In the event Borrower and Bank schedule an audit more than ten (10)
days in advance, and Borrower cancels or seeks to reschedules the audit with
less than ten (10) days written notice to Bank, then (without limiting any of
Bank’s rights or remedies), Borrower shall, in Bank’s reasonable discretion, pay
Bank a fee of $1,000 plus any out-of-pocket expenses incurred by Bank to
compensate Bank for the anticipated costs and expenses of the cancellation or
rescheduling.”




and inserting in lieu thereof the following:




“6.6

Access to Collateral; Books and Records.  In addition to the Initial Audit, at
reasonable times, on three (3) Business Days’ notice (provided no notice is
required if an Event of Default has occurred and is continuing), Bank, or its
agents, shall have the right, on an annual basis (or more frequently as
conditions warrant, as determined by Bank, in its sole discretion), to inspect
the Collateral and the right to audit and copy Borrower’s Books.  The foregoing
inspections and audits shall be at Borrower’s expense, and the charge therefor
shall be $850 per day (or such higher amount as shall represent Bank’s
then-current standard charge for the same), plus reasonable out-of-pocket
expenses.  In the event Borrower and Bank schedule an audit more than ten (10)
days in advance, and Borrower cancels or seeks to reschedules the audit with
less than ten (10) days written notice to Bank, then (without limiting any of
Bank’s rights or remedies), Borrower shall, in Bank’s reasonable discretion, pay
Bank a fee of $1,000 plus any out-of-pocket expenses incurred by Bank to
compensate Bank for the anticipated costs and expenses of the cancellation or
rescheduling.”




11

The Loan Agreement shall be amended by deleting the following text appearing as
Section 6.8 thereof:




“6.8

Operating Accounts.




(a)

Maintain all of its and its Subsidiaries’, if any, depository, operating
accounts and securities accounts with Bank and Bank’s affiliates, with all
excess funds maintained at or invested through Bank or an affiliate of Bank;
provided, however, Borrower may maintain its current deposit and investment
accounts at JP Morgan Chase Bank (the “JP Morgan Chase Accounts”) until
September 1, 2010, on or prior to which date such accounts must be closed and
the proceeds deposited in Borrower’s accounts maintained with Bank. Until such
time as the JP Morgan Chase Accounts are closed, Borrower shall cause all funds
contained therein to be transferred to a blocked account maintained at Bank on a
weekly basis.  Borrower may also establish or maintain a deposit account with a
third party institution provided that the balance contained therein does not
exceed $25,000 at any time (the “Petty Cash Account”).    




(b)

For each Collateral Account that Borrower at any time maintains, Borrower shall
cause the applicable bank or financial institution (other than Bank) at or with
which any Collateral Account is maintained to execute and deliver a Control
Agreement or other appropriate instrument with respect to such Collateral
Account to perfect Bank’s Lien in such Collateral Account in accordance with the
terms hereunder which Control Agreement may not be terminated without the prior
written consent of Bank.  The provisions of the previous sentence shall not
apply to the JP Morgan Chase Accounts or the Petty Cash Account or deposit
accounts exclusively used for payroll, payroll taxes and other employee wage and
benefit payments to or for the benefit of Borrower’s employees and identified to
Bank by Borrower as such.”




and inserting in lieu thereof the following:




“6.8

Operating Accounts.




(a)

Maintain all of its and its Subsidiaries’, if any, depository, operating
accounts and securities accounts with Bank and Bank’s affiliates, with all
excess funds maintained at or invested through Bank or an affiliate of Bank.    




(b)

For each Collateral Account that Borrower at any time maintains, Borrower shall
cause the applicable bank or financial institution (other than Bank) at or with
which any Collateral Account is maintained to execute and deliver a Control
Agreement or other appropriate instrument with respect to such Collateral
Account to perfect Bank’s Lien in such Collateral Account in accordance with the
terms hereunder which Control Agreement may not be terminated without the prior
written consent of Bank.  The provisions of the previous sentence shall not
apply to deposit accounts exclusively used for payroll, payroll taxes and other
employee wage and benefit payments to or for the benefit of Borrower’s employees
and identified to Bank by Borrower as such.”




12

The Loan Agreement shall be amended by deleting the following text appearing as
Section 6.9(a) thereof:




“(a)

Liquidity.  Borrower’s unrestricted cash at Bank plus the Availability Amount of
at least Seven Hundred Fifty Thousand Dollars ($750,000).”




and inserting in lieu thereof the following:




“(a)

Liquidity.  Borrower’s unrestricted cash at Bank plus the Availability Amount of
at least One Million Dollars ($1,000,000).”




13

The Loan Agreement shall be amended by deleting the following text appearing as
Section 6.9(b) thereof:




“(b)

EBITDA.  Borrower, on a consolidated basis, shall maintain, measured as of the
end of each fiscal month, on a trailing three month basis ending as of the date
of measurement during the following periods, EBITDA of at least (a loss not
greater than) the following:




 

Trailing Three Month Period Ending

Minimum EBITDA (max loss)

 

May 31, 2010 through October 31, 2010

($650,000)

 

November 30, 2010 through February 28, 2011

($400,000)

 

March 31, 2011

$250,000

 

April 30, 2011through November 30, 2011

$1.00

 

December 31, 2011, and as of the last day of each fiscal month thereafter

$250,000”




and inserting in lieu thereof the following:




“(b)

EBITDA.  Borrower, on a consolidated basis, shall achieve, measured as of the
end of each fiscal month, on a trailing three month basis ending as of the date
of measurement during the following periods, EBITDA of at least the following:




 

Trailing Three Month Period Ending

Minimum EBITDA

 

May 31, 2012 through August 31, 2012

$250,000

 

September 30, 2012, and as of the last day of each fiscal month thereafter

$500,000”

 

 

 

14

The Loan Agreement shall be amended by deleting the following text appearing as
clauses (c) and (d) of Section 9.1 thereof:




“(c)

demand that Borrower (i) deposit cash with Bank in an amount equal to 105% of
the Dollar Equivalent of the aggregate face amount of all Letters of Credit
remaining undrawn (plus all interest, fees, and costs due or to become due in
connection therewith (as estimated by Bank in its good faith business
judgment)), to secure all of the Obligations relating to such Letters of Credit,
as collateral security for the repayment of any future drawings under such
Letters of Credit, and Borrower shall forthwith deposit and pay such amounts,
and (ii) pay in advance all letter of credit fees scheduled to be paid or
payable over the remaining term of any Letters of Credit;




(d)

terminate any FX Forward Contracts;”




and inserting in lieu thereof the following:




“(c)

demand that Borrower (i) deposit cash with Bank in an amount equal to 105% (110%
for letters of credit denominated in a currency other than Dollars), of the
Dollar Equivalent of the aggregate face amount of all letters of credit
remaining undrawn (plus all interest, fees, and costs due or to become due in
connection therewith (as estimated by Bank in its good faith business
judgment)), to secure all of the Obligations relating to such letters of credit,
as collateral security for the repayment of any future drawings under such
letters of credit, and Borrower shall forthwith deposit and pay such amounts,
and (ii) pay in advance all letter of credit fees scheduled to be paid or
payable over the remaining term of any letters of credit;




(d)

terminate any foreign exchange forward contracts;”




15

The Loan Agreement shall be amended by deleting the following text appearing in
Section 10 thereof:




 

“If to Bank:

Silicon Valley Bank

275 Grove Street, Suite 2-200

Newton, MA 02466

Attn: Mr. Jay Tracy

Fax: (617)969-4395

Email: jtracy@svb.com

 




and inserting in lieu thereof the following:

 

“If to Bank:

Silicon Valley Bank

505 Fifth Avenue 11th Floor

New York, New York 10017

Attn: Ms. Claudia Canales

Fax: (617) 969-4395

Email: ccanales@svb.com




The Loan Agreement shall be amended by deleting the following text appearing as
Section 12.1 thereof:




“12.1

 Termination Prior to Maturity Date.  This Agreement may be terminated prior to
the Revolving Line Maturity Date by Borrower, effective three (3) Business Days
after written notice of termination is given to Bank or if Bank’s obligation to
fund Credit Extensions terminates pursuant to the terms of Section 2.1.1(b).
 Notwithstanding any such termination, Bank’s lien and security interest in the
Collateral shall continue until Borrower fully satisfies its Obligations.  If
such termination is at Borrower’s election, Borrower shall pay to Bank, in
addition to the payment of any other expenses or fees then-owing, a termination
fee (i) in an amount equal to Fifty Thousand Dollars (i.e. one percent (1.00%)
of the Revolving Line) if terminated prior to the one year anniversary of the
Effective Date, or (ii) Twenty Five Thousand Dollars ($25,000) (i.e. one half of
one percent (0.5%) of the Revolving Line) if terminated on or after the one year
anniversary of the Effective Date but prior to the Maturity Date, provided that
no termination fee shall be charged if the credit facility hereunder is (x)
replaced with a new facility from another division of Silicon Valley Bank or (y)
terminated by Borrower due to Bank changing the criteria of Eligible Accounts.
 Upon payment in full of the Obligations and at such time as Bank’s obligation
to make Credit Extensions has terminated, Bank shall release its liens and
security interests in the Collateral and all rights therein shall revert to
Borrower.”




and inserting in lieu thereof the following:




“12.1

 Termination Prior to Maturity Date.  This Agreement may be terminated prior to
the Revolving Line Maturity Date by Borrower, effective three (3) Business Days
after written notice of termination is given to Bank or if Bank’s obligation to
fund Credit Extensions terminates pursuant to the terms of Section 2.1.1(b).
 Notwithstanding any such termination, Bank’s lien and security interest in the
Collateral shall continue until Borrower fully satisfies its Obligations.  If
such termination is at Borrower’s election, Borrower shall pay to Bank, in
addition to the payment of any other expenses or fees then-owing, a termination
fee (i) in an amount equal to Fifty Thousand Dollars (i.e. one percent (1.00%)
of the Revolving Line) if terminated prior to the one year anniversary of the
Second Loan Modification Effective Date, or (ii) Twenty Five Thousand Dollars
($25,000) (i.e. one half of one percent (0.5%) of the Revolving Line) if
terminated on or after the one year anniversary of the Second Loan Modification
Effective Date but prior to the Revolving Line Maturity Date; provided that no
termination fee shall be charged if the credit facility hereunder is (x)
replaced with a new facility from another division of Silicon Valley Bank or (y)
terminated by Borrower due to Bank changing the criteria of Eligible Accounts.
 Upon payment in full of the Obligations and at such time as Bank’s obligation
to make Credit Extensions has terminated, Bank shall release its liens and
security interests in the Collateral and all rights therein shall revert to
Borrower.”




16

The Loan Agreement shall be amended by deleting the following text appearing as
Section 12.10 thereof:




“12.10

Survival.  All covenants, representations and warranties made in this Agreement
continue in full force until this Agreement has terminated pursuant to its terms
and all Obligations (other than inchoate indemnity obligations and any other
obligations which, by their terms, are to survive the termination of this
Agreement) have been paid in full and satisfied.  The obligation of Borrower in
Section 12.3 to indemnify Bank shall survive until the statute of limitations
with respect to such claim or cause of action shall have run.”




and inserting in lieu thereof the following:




“12.10

Survival.  All covenants, representations and warranties made in this Agreement
continue in full force until this Agreement has terminated pursuant to its terms
and all Obligations (other than inchoate indemnity obligations and any other
obligations which, by their terms, are to survive the termination of this
Agreement) have been paid in full and satisfied.  Without limiting the
foregoing, except as otherwise provided in Section 4.1, the grant of security
interest by Borrower in Section 4.1 shall survive until the termination of all
Bank Services Agreements.  The obligation of Borrower in Section 12.3 to
indemnify Bank shall survive until the statute of limitations with respect to
such claim or cause of action shall have run.”




17

The Loan Agreement shall be amended by deleting the following definitions
appearing in Section 13.1 thereof:




““Availability Amount” is (a) the lesser of (i) the Revolving Line or (ii) the
amount available under the Borrowing Base minus (b) the Dollar Equivalent amount
of all outstanding Letters of Credit (including drawn but unreimbursed Letters
of Credit plus an amount equal to the Letter of Credit Reserve), minus (c) the
FX Reduction Amount, minus (d) any amounts used for Cash Management Services,
and minus (e) the outstanding principal balance of any Advances.




“Borrowing Base” is (a) eighty percent (80%) of Eligible Accounts, as determined
by Bank from Borrower’s most recent Borrowing Base Certificate minus (b) the
Sales Tax and Regulatory Fee Reserve; provided, however, that Bank may decrease
the foregoing percentage in its good faith business judgment based on events,
conditions, contingencies, or risks which, as reasonably determined by Bank, may
adversely affect the Collateral.




“Credit Extension” is any Advance, Letter of Credit, FX Forward Contract, amount
utilized for Cash Management Services, or any other extension of credit by Bank
for Borrower’s benefit.




“Loan Documents” are, collectively, this Agreement, the Perfection Certificate,
the Intellectual Property Security Agreement, any note, or notes or guaranties
executed by Borrower or any Guarantor, and any other present or future agreement
between Borrower any Guarantor and/or for the benefit of Bank in connection with
this Agreement, all as amended, restated, or otherwise modified.




“Prime Rate” is the greater of (i) four percent (4.00%) per annum and (ii)
Bank’s most recently announced “prime rate,” even if it is not Bank’s lowest
rate.




“Reserves” means, as of any date of determination, such amounts as Bank may from
time to time establish and revise in good faith reducing the amount of Advances,
Letters of Credit and other financial accommodations which would otherwise be
available to Borrower under the lending formulas including, without limitation,
the Sales Tax and Regulatory Fee Reserve:  (a) to reflect events, conditions,
contingencies or risks which, as determined by Bank in good faith, do or may
affect (i) the Collateral or any other property which is security for the
Obligations or its value (including without limitation any increase in
delinquencies of Accounts), (ii) the assets or business of Borrower or any
guarantor, or (iii) the security interests and other rights of Bank in the
Collateral (including the enforceability, perfection and priority thereof); or
(b) to reflect Bank’s good faith belief that any collateral report or financial
information furnished by or on behalf of Borrower or any guarantor to Bank is or
may have been incomplete, inaccurate or misleading in any material respect; or
(c) in respect of any state of facts which Bank determines in good faith
constitutes an Event of Default or may, with notice or passage of time or both,
constitute an Event of Default.




“Revolving Line Maturity Date” is June 16, 2012.




“Streamline Period” is, on and after the Effective Date, provided no Default or
Event of Default has occurred and is continuing, the period (i) beginning on the
first (1st) day of the month following the month in which Borrower has, for each
consecutive day in the immediately preceding thirty (30) day period, maintained
unrestricted cash at Bank plus the Availability Amount, as determined by Bank,
in an amount at all times greater than One Million Five Hundred Thousand Dollars
($1,500,000), as determined by Bank (the “Streamline Balance”); and (ii) ending
on the earlier to occur of (A) the occurrence of a Default or an Event of
Default; and (B) the first day thereafter in which Borrower fails to maintain
the Streamline Balance, as determined by Bank.  Upon the termination of a
Streamline Period, Borrower must maintain the Streamline Balance each
consecutive day for thirty (30) consecutive days, as determined by Bank, prior
to entering into a subsequent Streamline Period.  Borrower shall give Bank
prior-written notice of Borrower’s intention to enter into any such Streamline
Period.”




and inserting in lieu thereof the following:




““Availability Amount” is (a) the lesser of (i) the Revolving Line or (ii) the
amount available under the Borrowing Base minus (b) the outstanding principal
balance of any Advances.




“Borrowing Base” is (a) eighty percent (80%) of Eligible Accounts, as determined
by Bank from Borrower’s most recent Borrowing Base Certificate; provided,
however, that Bank may decrease the foregoing percentage in its good faith
business judgment based on events, conditions, contingencies, or risks which, as
reasonably determined by Bank, may adversely affect the Collateral.




“Credit Extension” is any Advance, letter of credit, foreign exchange forward
contract, amount utilized for cash management services, or any other extension
of credit by Bank for Borrower’s benefit.




“Loan Documents” are, collectively, this Agreement, any Bank Services Agreement,
the Perfection Certificate, the Intellectual Property Security Agreement, any
note, or notes or guaranties executed by Borrower or any guarantor, and any
other present or future agreement between Borrower any guarantor and/or for the
benefit of Bank in connection with this Agreement and/or Bank Services, all as
amended, restated, or otherwise modified.




“Prime Rate” means the rate of interest published in the “Money Rates” section
of The Wall Street Journal, Eastern Edition as the “United States Prime Rate.”
 In the event that The Wall Street Journal, Eastern Edition is not published or
such rate does not appear in The Wall Street Journal, Eastern Edition, the Prime
Rate shall be determined by Bank until such time as the Prime Rate becomes
available in accordance with past practices.




“Reserves” means, as of any date of determination, such amounts as Bank may from
time to time establish and revise in good faith reducing the amount of Advances,
letters of credit and other financial accommodations which would otherwise be
available to Borrower under the lending formulas: (a) to reflect events,
conditions, contingencies or risks which, as determined by Bank in good faith,
do or may affect (i) the Collateral or any other property which is security for
the Obligations or its value (including without limitation any increase in
delinquencies of Accounts), (ii) the assets or business of Borrower or any
guarantor, or (iii) the security interests and other rights of Bank in the
Collateral (including the enforceability, perfection and priority thereof); or
(b) to reflect Bank’s good faith belief that any collateral report or financial
information furnished by or on behalf of Borrower or any guarantor to Bank is or
may have been incomplete, inaccurate or misleading in any material respect; or
(c) in respect of any state of facts which Bank determines in good faith
constitutes an Event of Default or may, with notice or passage of time or both,
constitute an Event of Default.




“Revolving Line Maturity Date” is June 12, 2014.




“Streamline Period” is, on and after the Effective Date, provided no Default or
Event of Default has occurred and is continuing, the period (i) beginning on the
first (1st) day of the month following the month in which Borrower has, for each
consecutive day in the immediately preceding thirty (30) day period, maintained
unrestricted cash at Bank plus the Availability Amount, as determined by Bank,
in an amount at all times greater than Two Million Dollars ($2,000,000), as
determined by Bank (the “Streamline Balance”); and (ii) ending on the earlier to
occur of (A) the occurrence of a Default or an Event of Default; and (B) the
first day thereafter in which Borrower fails to maintain the Streamline Balance,
as determined by Bank.  Upon the termination of a Streamline Period, Borrower
must maintain the Streamline Balance each consecutive day for thirty (30)
consecutive days, as determined by Bank, prior to entering into a subsequent
Streamline Period.  Borrower shall give Bank prior-written notice of Borrower’s
intention to enter into any such Streamline Period.”




18

The Loan Agreement shall be amended by deleting the following text appearing as
clause (a) of the definition of “Eligible Accounts” appearing in Section 13.1
thereof:




“(a)

Accounts for which the Account Debtor has not been invoiced or where goods or
services have not yet been rendered to the Account Debtor prior to the invoice
due date (sometimes called memo billings or pre-billings) or where goods or
services have not or will not be rendered within 30 days after the invoice
date;”




and inserting in lieu thereof the following:




“(a)

Accounts for which the Account Debtor has not been invoiced or where goods or
services have not yet been rendered to the Account Debtor (sometimes called memo
billings or pre-billings);”




19

The Loan Agreement shall be amended by inserting the following new definitions
in Section 13.1 thereof, each in its applicable alphabetical order:




““Bank Services” are any products, credit services, and/or financial
accommodations previously, now, or hereafter provided to Borrower or any of its
Subsidiaries by Bank or any Bank Affiliate, including, without limitation, any
letters of credit, cash management services (including, without limitation,
merchant services, direct deposit of payroll, business credit cards, and check
cashing services), interest rate swap arrangements, and foreign exchange
services as any such products or services may be identified in Bank’s various
agreements related thereto (each, a “Bank Services Agreement”).




“Second Loan Modification Effective Date” is June

 12, 2012.”




20

The Loan Agreement shall be amended by deleting the following definitions
appearing in Section 13.1 thereof:




“Cash Management Services” is defined in Section 2.1.4.




“FX Business Day” is any day when (a) Bank’s Foreign Exchange Department is
conducting its normal business and (b) the Foreign Currency being purchased or
sold by Borrower is available to Bank from the entity from which Bank shall buy
or sell such Foreign Currency.




“FX Forward Contract” is defined in Section 2.1.3.




“FX Reserve” is defined in Section 2.1.3.




“FX Reduction Amount” is defined in Section 2.1.3.




“Letter of Credit” means a standby letter of credit issued by Bank or another
institution based upon an application, guarantee, indemnity or similar agreement
on the part of Bank as set forth in Section 2.1.2.




“Letter of Credit Application” is defined in Section 2.1.2(a).




“Letter of Credit Reserve” has the meaning set forth in Section 2.1.2(d).




“Sales Tax and Regulatory Fee Reserve” is an amount equal to fifty percent (50%)
of the accrued sales taxes and regulatory fee obligations of Borrower reflected
on the Borrower’s balance sheet (i.e. half of the current liability of  $852,000
at March 31, 2010 and half of the long term liability of $148,000 at March 31,
2010); provided, however, (i) Bank may increase the foregoing percentage in its
good faith business judgment based on events, conditions, contingencies, or
risks which, as reasonably determined by Bank, may materially adversely affect
the Collateral and/or (ii) Bank shall remove the Sales Tax and Regulatory Fee
Reserve from the Borrowing Base in the event Borrower maintains EBITDA of at
least $1.00 for the prior trailing three month period for so long as Borrower
maintains such positive EBITDA for the prior trailing three month period.”




21

The Compliance Certificate appearing as Exhibit B to the Loan Agreement is
hereby replaced with the Compliance Certificate attached as Exhibit A hereto.




4.

FEES.  Borrower shall pay to Bank a commitment fee equal to Sixty Thousand
Dollars ($60,000), which fee shall be deemed fully earned as of the date hereof
and shall be payable as follows: (i) Thirty Thousand Dollars ($30,000) shall be
payable on or before the Second Loan Modification Effective Date; and (ii)
Thirty Thousand Dollars ($30,000) shall be payable on or before the date that is
365 day after the Second Loan Modification Effective Date.  Borrower shall also
reimburse Bank for all legal fees and expenses incurred in connection with the
Existing Loan Documents and this Loan Modification Agreement.




5.

RATIFICATION OF IP AGREEMENT.  Borrower hereby ratifies, confirms and reaffirms,
all and singular, the terms and conditions of the IP Agreement, and
acknowledges, confirms and agrees that said IP Agreement contains an accurate
and complete listing of all Intellectual Property Collateral as defined in such
IP Agreement, and such IP Agreement remains in full force and effect, other than
the addition of U.S. Patent No. 7,916,717 issued on March 29, 2011 and
previously disclosed to Bank.  




6.

ADDITIONAL COVENANTS: RATIFICATION OF PERFECTION CERTIFICATE.  Borrower is not a
party to, nor is bound by, any license or other agreement with respect to which
Borrower is the licensee (a) that prohibits or otherwise restricts Borrower from
granting a security interest in Borrower’s interest in such license or agreement
or any other property, or (b) for which a default under or termination of could
interfere with the Bank’s right to sell any Collateral.  Borrower shall provide
written notice to Bank within ten (10) days of entering or becoming bound by any
such license or agreement (other than over-the-counter software that is
commercially available to the public).  Borrower shall take such steps as Bank
requests to obtain the consent of, or waiver by, any person whose consent or
waiver is necessary for (x) all such licenses or contract rights to be deemed
“Collateral” and for Bank to have a security interest in it that might otherwise
be restricted or prohibited by law or by the terms of any such license or
agreement (such consent or authorization may include a licensor’s agreement to a
contingent assignment of the license to Bank if Bank determines that is
necessary in its good faith judgment), whether now existing or entered into in
the future, and (y) Bank to have the ability in the event of a liquidation of
any Collateral to dispose of such Collateral in accordance with Bank’s rights
and remedies under the Loan Agreement and the other Loan Documents.  Borrower
hereby ratifies, confirms and reaffirms, all and singular, the terms and
disclosures contained in a certain updated Perfection Certificate, dated as of
the date hereof, and acknowledges, confirms and agrees the disclosures and
information above Borrower provided to Bank in such Perfection Certificate
remains true and correct in all material respects as of the date hereof.




7.

AUTHORIZATION TO FILE.  Borrower hereby authorizes Bank to file UCC financing
statements without notice to Borrower, with all appropriate jurisdictions, as
Bank deems appropriate, in order to further perfect or protect Bank’s interest
in the Collateral, including a notice that any disposition of the Collateral, by
either the Borrower or any other Person, shall be deemed to violate the rights
of the Bank under the Code.




8.

CONSISTENT CHANGES.  The Existing Loan Documents are hereby amended wherever
necessary to reflect the changes described above.




9.

RATIFICATION OF LOAN DOCUMENTS.  Borrower hereby ratifies, confirms, and
reaffirms all terms and conditions of the Loan Agreement, each other Loan
Document and all security or other collateral granted to the Bank, and confirms
that the indebtedness secured thereby includes, without limitation, the
Obligations.




10.

NO DEFENSES OF BORROWER.  Borrower hereby acknowledges and agrees that Borrower
has no offsets, defenses, claims, or counterclaims against Bank with respect to
the Obligations, or otherwise, and that if Borrower now has, or ever did have,
any offsets, defenses, claims, or counterclaims against Bank, whether known or
unknown, at law or in equity, all of them are hereby expressly WAIVED and
Borrower hereby RELEASES Bank from any liability thereunder.




11.

CONTINUING VALIDITY.  Borrower understands and agrees that in modifying the
existing Obligations, Bank is relying upon Borrower’s representations,
warranties, and agreements, as set forth in the Existing Loan Documents.  Except
as expressly modified pursuant to this Loan Modification Agreement, the terms of
the Existing Loan Documents remain unchanged and in full force and effect.
 Bank’s agreement to modifications to the existing Obligations pursuant to this
 Loan Modification Agreement in no way shall obligate Bank to make any future
modifications to the Obligations.  Nothing in this Loan Modification Agreement
shall constitute a satisfaction of the Obligations.  It is the intention of Bank
and Borrower to retain as liable parties all makers of Existing Loan Documents,
unless the party is expressly released by Bank in writing.  No maker will be
released by virtue of this Loan Modification Agreement.




12.

RIGHT OF SET-OFF.  In consideration of Bank’s agreement to enter into this Loan
Modification Agreement, Borrower hereby reaffirms and hereby grants to Bank, a
lien, security interest and right of set off as security for all Obligations to
Bank, whether now existing or hereafter arising upon and against all deposits,
credits, collateral and property, now or hereafter in the possession, custody,
safekeeping or control of Bank or any entity under the control of Silicon Valley
Bank  (including a Bank subsidiary) or in transit to any of them.  At any time
after the occurrence and during the continuance of an Event of Default, without
demand or notice, Bank may set off the same or any part thereof and apply the
same to any liability or obligation of Borrower even though unmatured and
regardless of the adequacy of any other collateral securing the loan.  ANY AND
ALL RIGHTS TO REQUIRE BANK TO EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT TO
ANY OTHER COLLATERAL WHICH SECURES THE OBLIGATIONS, PRIOR TO EXERCISING ITS
RIGHT OF SETOFF WITH RESPECT TO SUCH DEPOSITS, CREDITS OR OTHER PROPERTY OF
BORROWER, ARE HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED.




13.

CONFIDENTIALITY.  Section 12.11 of the Loan Agreement is hereby incorporated by
reference in its entirety.




14.

JURISDICTION/VENUE.  Section 11 of the Loan Agreement is hereby incorporated by
reference in its entirety.




15.

COUNTERSIGNATURE.  This Loan Modification Agreement shall become effective only
when it shall have been executed by Borrower and Bank.




[The remainder of this page is intentionally left blank]




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Loan Modification
Agreement to be executed as of the date first above written




BORROWER:

GLOWPOINT, INC.

By____________________________________
Name:_________________________________
Title:__________________________________

GP COMMUNICATIONS, LLC

By____________________________________
Name:_________________________________
Title:__________________________________

BANK:

SILICON VALLEY BANK

By____________________________________
Name:_________________________________
Title:__________________________________










--------------------------------------------------------------------------------

Exhibit A to Second Loan Modification Agreement

EXHIBIT B







COMPLIANCE CERTIFICATE




TO:

SILICON VALLEY BANK

Date:  

FROM:  GLOWPOINT, INC. and GP COMMUNICATIONS, LLC




The undersigned authorized officer of Glowpoint, Inc. and GP Communications, LLC
(individually and collectively, jointly and severally, the “Borrower”) certifies
that under the terms and conditions of the Loan and Security Agreement between
Borrower and Bank (as amended from time to time, the “Agreement”), (1) Borrower
is in complete compliance for the period ending _______________ with all
required covenants except as noted below, (2) there are no Events of Default,
(3) all representations and warranties in the Agreement are true and correct in
all material respects on this date except as noted below; provided, however,
that such materiality qualifier shall not be applicable to any representations
and warranties that already are qualified or modified by materiality in the text
thereof; and provided, further that those representations and warranties
expressly referring to a specific date shall be true, accurate and complete in
all material respects as of such date, (4) Borrower, and each of its
Subsidiaries, has timely filed all required tax returns and reports, and
Borrower has timely paid all foreign, federal, state and local taxes,
assessments, deposits and contributions owed by Borrower except as otherwise
permitted pursuant to the terms of Section 5.9 of the Agreement, and (5) no
Liens have been levied or claims made against Borrower or any of its
Subsidiaries, if any, relating to unpaid employee payroll or benefits of which
Borrower has not previously provided written notification to Bank.  Attached are
the required documents supporting the certification.  The undersigned certifies
that these are prepared in accordance with GAAP consistently applied from one
period to the next except as explained in an accompanying letter or footnotes.
 The undersigned acknowledges that no borrowings may be requested at any time or
date of determination that Borrower is not in compliance with any of the terms
of the Agreement, and that compliance is determined not just at the date this
certificate is delivered.  Capitalized terms used but not otherwise defined
herein shall have the meanings given them in the Agreement.




Please indicate compliance status by circling Yes/No under “Complies” column.

 

Reporting Covenant

Required

Complies

 

 

 

Monthly financial statements with
Compliance Certificate

Monthly within 30 days

Yes   No

Annual financial statement (CPA Audited) + CC

FYE within120 days

Yes   No

10-Q, 10-K and 8-K

Within 5 days after filing with SEC

Yes   No

A/R & A/P Agings, Deferred Revenue Reports and bank statements

Monthly within 15 days

Yes   No

Transaction Reports

Bi-weekly and with each request for a Credit Extension (Monthly within 15

days when no outstanding Credit Extensions

Yes   No

Projections

Within 30 days of FYE and as amended

Yes   No

 




The following Intellectual Property was registered after the Effective Date (if
no registrations, state “None”)

____________________________________________________________________________




Financial Covenant

Required

Actual

Complies

 

 

 

 

Maintain as indicated:

 

 

 

Liquidity (at all times)

$1,000,000

$________

Yes   No

EBITDA (monthly, on a trailing three month basis)*

$_____

$_____

Yes   No




* See Section 6.9(b) of the Loan Agreement




--------------------------------------------------------------------------------

The following financial covenant analyses and information set forth in Schedule
1 attached hereto are true and accurate as of the date of this Certificate.




The following are the exceptions with respect to the certification above:  (If
no exceptions exist, state “No exceptions to note.”)




---------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------




Glowpoint, Inc.
GP Communications, LLC







By:

Name:

Title:

BANK USE ONLY




Received by: _____________________

AUTHORIZED SIGNER

Date:

_________________________




Verified: ________________________

AUTHORIZED SIGNER

Date:

_________________________




Compliance Status:

Yes     No













--------------------------------------------------------------------------------

Schedule 1 to Compliance Certificate




Financial Covenants of Borrower










Dated:

____________________




I.

Liquidity (Section 6.9(a))




Required:

$1,000,000, at all times.




Actual:




A.

Aggregate value of Borrower’s unrestricted cash at Bank

$

B.

Availability Amount

$

C.

LIQUIDITY (line A plus line B)

$

Is line C equal to or greater $1,000,000?




  No, not in compliance

  Yes, in compliance







--------------------------------------------------------------------------------




II.

EBITDA (Section 6.9(b))




Required:

EBITDA.  Borrower, on a consolidated basis, shall achieve, measured as of the
end of each fiscal month, on a trailing three month basis ending as of the date
of measurement during the following periods, EBITDA of at least the following:




Trailing Three Month Period Ending

Minimum EBITDA

May 31, 2012 through August 31, 2012

$250,000

September 30, 2012, and as of the last day of each fiscal month thereafter

$500,000




Actual: all amounts measured on a trailing three month basis ending as of the
date of measurement:




A.

Net Income

$______

B.

To the extent included/deducted in the determination of Net Income




 

1.

Interest Expense

$______

 

2.

Depreciation expense

$______

 

3.

Amortization expense

$______

 

4.

Provisions for income taxes

$______

 

5.

The sum of lines 1 through 4

$______

C.

EBITDA (line A plus line B.5)

______




Is line C equal to or greater than $[____________________]?




__________  No, not in compliance

__________  Yes, in compliance




1





